In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-490 CV

____________________


IN RE DANIEL SHEEHAN




Original Proceeding



MEMORANDUM OPINION (1)
	On October 17, 2003, Daniel Sheehan filed a petition for writ of prohibition,
mandamus, and habeas corpus, which we shall address as a petition for writ of mandamus. 
See Tex. R. App. P. 52.  The relator seeks an order to compel the Honorable John Paul
Davis, Judge of the County Court at Law No. 3 of Jefferson County, Texas, to rule upon
certain pro se motions filed by Sheehan in a misdemeanor prosecution for resisting arrest. 
The arrest is connected in some way to Sheehan's mandatory supervision release to a
Beaumont halfway house.   

	Sheehan asks this Court to order Judge Davis to rule upon pro se motions Sheehan
filed on September 11, 2003, and September 23, 2003.  The relator petitions this Court to
order Judge Davis to rule upon motions to suppress, to record proceedings, for speedy trial
and for appointment of counsel.  However, Sheehan's petition affirmatively states that the
trial court appointed counsel on October 6, 2003.    
	We may grant mandamus relief if relator demonstrates that the act sought to be
compelled is purely ministerial under the relevant facts and law, and that the relator has
no other adequate legal remedy.  State ex. rel. Hill v. Court of Appeals for the Fifth
District, 34 S.W.3d 924, 927 (Tex. Crim. App. 2001).  Sheehan has not demonstrated that
he is entitled to the relief sought. 
	The petition for writ of prohibition, mandamus, or habeas corpus is denied.
	WRIT DENIED.
									PER CURIAM

Opinion Delivered October 30, 2003
Before McKeithen, C.J., Burgess and Gaultney, JJ.	
1. Tex. R. App. P. 47.4.